Title: From George Washington to Beverley Randolph, 16 May 1789
From: Washington, George
To: Randolph, Beverley



Sir,
New York May 16th 1789.

A letter of the 4th instant from Lt Governor Wood has been received with its inclosures, containing the information of some

murders committed by the Indians on the 23d of last month at Dunkard creek which runs into the Monongahala River.
It is with concern that I learn this circumstance, as a treaty has been lately concluded by the Governor of the western territory with the Wiandot, Delawar, Ottawa, chippawa, Pattawatima, and Sac nations of Indians, North west of the Ohio.
It is most probable that the recent murders have been committed by a party from the remnants of the Shawanese tribe, who are joined by a few renegade Cherokees.
The Governor of the western territory, who is here, will soon return to the frontiers, and he will, in conjunction with the commanding officer of the troops, take such measures, with the said Shawanese and other refractory tribes, as the occasion may require, and the public situation admit.
It would be highly proper, in future, in case of depredations south of the Ohio, that information be communicated as early as possible to the nearest post of the troops stationed on the Ohio, in order if possible that the banditii be intercepted. I have the honor to be, with due respect & consideration, Your Excellency’s most Obedt Hble Servt

Go: Washington

